Citation Nr: 0610113	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
March 26, 2002, for low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to March 
2002.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to afford the veteran her 
requested hearing before the Board, sitting at the RO.

Following the return of the claims folder to the Los Angeles 
RO, it was determined that the veteran had relocated to 
Maryland, and her claims folder was thereafter forwarded to 
the RO in Baltimore, Maryland, for further processing.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on her part.


REMAND

Review of the claims folder reveals that, on remand, the 
veteran was afforded a hearing in October 2005 before the 
decision review officer of the Baltimore RO.  There is no 
indication, however, that the veteran or her representative 
requested an RO hearing in lieu of a Board hearing or that 
notice was ever provided to the veteran that the Board as a 
matter of course did not conduct in-person hearings, other 
than by videoconference technology, at the Baltimore RO, but 
instead invited claimants from Maryland to appear at the 
Board's offices in Washington, DC, for hearings.  According 
to the deferred rating decision of October 2005, proper 
notice of the foregoing was to be provided to the veteran, 
but none is shown.  As such, it remains unclear whether the 
veteran's request for a Board hearing through videoconference 
technology or an in-person hearing at the Board's offices in 
Washington, DC, has been satisfied.  Remand is required for 
clarification and any necessary corrective action.  

In addition, it appears that additional treatment records 
compiled by the service department in October and November 
2005 were submitted to the RO on November 10, 2005.  Such 
records were not thereafter referenced with required 
specificity in the supplemental statement of the case of 
December 1, 2005.  It is also apparent that the RO has 
developed a separate claim for increase with respect to the 
veteran's service-connected low back strain concurrent with 
his claim for an initial rating for the same disorder, which 
is herein at issue.  The aforementioned treatment records 
were not otherwise referenced in the rating decision of 
December 16, 2005, regarding the concurrently developed 
"claim for increase."  On the basis of the foregoing, a 
return of the case to the Baltimore RO is in order so that 
the claims set forth above may be merged and all pertinent 
evidence may be considered in the context of the veteran's 
claim for an initial rating from March 26, 2002, for her low 
back strain.  

Lastly, the record reflects that a claim for vocational 
rehabilitation training was received by the Baltimore RO in 
December 2004.  Complete records relating to such claim and 
any decision made to date with respect to that claim are not 
now contained within the claims folder.  Further actions are 
needed in order to obtain such information.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran in writing for 
the specific purpose of determining 
whether she continues to desire a hearing 
before the Board with respect to her 
pending claim for an initial rating for 
her low back strain.  Notice must be 
provided to her that the Board does not 
conduct in-person hearings at the 
Baltimore RO, but a Board hearing through 
videoconference technology may be 
possible with her appearance at the 
Baltimore RO, or, in the alternative, she 
may elect to appear in person before the 
Board at its offices in Washington, DC.  
Appropriate action for the scheduling of 
a videoconference hearing or referral to 
the Board's hearing team must follow.  In 
any event, it must be ascertained from 
the veteran in writing whether the RO 
hearing conducted in October 2005 
otherwise satisfies all pending requests 
for a hearing in connection with her 
claim for an initial rating involving low 
back strain.  

2.  The claim for increase developed by 
the Baltimore RO concurrently with the 
claim for initial rating herein at issue 
must be merged.  

3.  The veteran's VA vocational 
rehabilitation training folder, as well 
as all medical and administrative files 
utilized or developed in connection with 
the veteran's December 2004 claim for 
vocational rehabilitation training must 
be obtained and associated with the 
veteran's claims folder, and the outcome 
of such claim must be ascertained.  

4.  Lastly, the veteran's claim for an 
initial rating in excess of 10 percent 
from March 26, 2002, for low back strain 
must be readjudicated on the basis of all 
of the evidence of record, including that 
submitted in November 2005, and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


